Opinion issued December 3, 2021




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-21-00489-CV
                            ———————————
                        IN RE DAVID LANZER, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, David Lanzer, has filed a petition for writ of mandamus challenging

the trial court’s denial of his motion to transfer the underlying suit affecting the

parent-child relationship from Harris County to Montgomery County.1 We deny the




1
      The underlying case is In the Interest of T.H.L and S.A.L., Children, cause number
      2020-71025, pending in the 507th District Court of Harris County, Texas, the
      Honorable Julia Maldonado presiding.
petition. We dismiss any pending motions, including relator’s motion for

reconsideration of our denial of his request for a temporary stay, as moot.

                                  PER CURIAM

Panel consists of Chief Justice Radack and Justices Kelly and Landau.




                                          2